DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited reference is included in the IDS; therefore, no PTO-892 is attached.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application specification has been amended as follows: 
Incorporate amendments to specification dated 08/26/2019
Incorporate amendments to specification dated 01/03/2022

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the material of claim 1; the device of claim 8.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Wang (US 2017/0256723) teaches a heat activated delayed fluorescence (TADF) (paragraph 109) which can be represented by Compound 29 (page 9):


    PNG
    media_image1.png
    232
    376
    media_image1.png
    Greyscale

	Compound 29 shows a phenoxazinyl (electron donor group) and a Benzo[h]quinazoline (electron acceptor). The Benzo[h]quinazoline fails to read on the electron acceptor of independent claims 1, 8 and the phenylene are also out of scope with R2-R3 and R5-R6 as hydrogen atoms. 
	Wang fails to teach, suggest or offer guidance that would render it obvious to modify Compound 29 to arrive at the limitations of independent claims 1 and 8. 

Claims 1-19 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786